EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with David Arvesen on 5/17/2021.
The application has been amended as follows: 
a.	Claim 4, replace the entire claim with --wherein the first section is disposed at a downstream side lower than the second section with respect to a flow of air blown by an air blowing fan--.
b.	Claim 13, replace the entire claim with --wherein the refrigerant tube is configured to have a flat shape in which a first width extending in a direction parallel to a flow of air blown by an air blowing fan and a second width extending in a direction perpendicular to the flow of the air blown are different from each other--.
c.	Cancel claim 20. 
d.	Claim 21, add to the end of the claim: 
--, and
wherein a flat surface of the plurality of flat surfaces of the first heat exchanger fin is disposed between two of the plurality of flat surfaces of the second heat exchanger fin in the second direction--. 
Allowable Subject Matter
Claims 1-4, 6-9, 13-18, and 21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art does not anticipate or render obvious the combination set forth in the independent claims. Specifically, the claims do not teach a heat exchanger having a plurality of fins each having a plurality of flat surfaces which have contact members for attachment to a tube, wherein a flat surface of a first heat exchanger fin is disposed between two flat surfaces of an adjacent second heat exchanger fin and a flat surface of the second heat exchanger fin is disposed between two flat surfaces of the first heat exchanger fin. Davis Jr. et al. (U.S. Patent No. 1,957,703), considered the closest prior art, teach a heat exchanger (fig 7) wherein a plurality of fins (13) each having a plurality of flat surfaces (52, 56) which have contact members (12) for attachment to a tube (7), wherein a flat surface (52) of a first heat exchanger fin (13) is disposed between two flat surfaces (56) of an adjacent second heat exchanger fin. However, Davis fails to teach a flat surface of the second heat exchanger fin being disposed between two flat surfaces of the first heat exchanger fin. The prior art fail to makes this obvious and thus the claims are allowable over the prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY E ARANT whose telephone number is (571)272-1105.  The examiner can normally be reached on Monday-Friday 10-6 ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on (571)270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HARRY E ARANT/Examiner, Art Unit 3763